
	

113 HR 4336 IH: Local Road Safety Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4336
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Michaud (for himself and Mr. Ribble) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, with respect to the highway safety improvement program, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Local Road Safety Act of 2014.
		2.Highway safety improvement program
			(a)State strategic highway safety planSection 148(a)(12) of title 23, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)in clause (ix) by striking and at the end;
					(B)by redesignating clause (x) as clause (xi); and
					(C)by inserting after clause (ix) the following:
						
							(x)private sector experts in the field of roadway safety infrastructure; and; and
					(2)in subparagraph (E) by inserting , including the results of any strategic highway safety plan developed by a county or local
			 government entity or regional transportation planning organization after processes.
				(b)Special RulesSection 148(g) of title 23, United States Code, is amended by adding at the end the following:
				
					(3)County and local transportation agenciesEach fiscal year, a State shall provide to county and local transportation agencies, from amounts
			 apportioned to that State under section 104(b)(3) in that fiscal year,
			 amounts that the State determines are necessary to assist such agencies to
			 address significant safety needs, and high fatality segments, of
			 non-State-owned public roads and roads on tribal land identified in a
			 State strategic highway safety plan.
					.
			
